DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on August 27, 2020 has been entered.
 
Applicant’s amendment filed on August 27, 2020 is entered.

	Claims 2-28, 31, 34, and 48-54 have been canceled.

	Claims 1, 29, 30, 32, 33, and 35-47 are pending and currently under consideration.

For the record, SEQ ID NO:1 and SEQ ID NO:5 are the amino acid sequences of human IgG1 Fc region and human IgG2 Fc, respectively (e.g. see pages 11-12 of the specification as-filed). 

3.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

4.	Claims 1, 29, 30, 32, 33, and 35-47 stand rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way for the reasons of record.  

	The claims are drawn to an Fc-containing molecule comprising one or more amino acid substitutions within the Fc, wherein the Fc comprises a S239D substitution and a V264D substitution wherein the Fc comprises an amino acid sequence at least 95% identical to the amino acid sequence set forth in SEQ ID NO:1 or SEQ ID NO:5, and further wherein the Fc-containing molecule comprises N-linked glycosylation and wherein greater than 40% of the Fc-containing molecules comprises mature N-linked glycosylation. SEQ ID NO:1 (250 amino acids in length) and SEQ ID NO:5 (246 amino acids in length) are the amino acid sequences of human IgG1 Fc region and human IgG2 Fc, respectively (e.g. see pages 11-12 of the specification as-filed). 

	The specification discloses that “[b]ecause glycosylation variations can affect product potency, it is a critical product quality attribute that regulatory agencies emphasize. Therefore obtaining a consistent glycoform profile on the therapeutic antibody product is highly desired. However, the cell culture and expression system, such as cell host, media components and process conditions (pH, osmolarity, temperature), significantly impacts the glycan processing. Thus, besides the intrinsic glycan heterogeneity issues, considerable lot-to-lot variability of mAb glycan profile between different production processes of the same molecule has also been a common scenario.” (see [0005] of the specification as-filed).  The specification further discloses certain specific amino acid substitutions in specific positions in the Fc region, e.g. S239D, can improve high mannose processing and glycosylation maturation (e.g. see [0007]-[0008] of the specification as-filed). Furthermore, the specification discloses that crystal structure of IgG2 suggested that amino acid residues S239, V264, D265, and F296 in the Fc region of IgG2 can be substituted with particular amino acid resides (e.g. S239D) for improved glycosylation (e.g. see [00279] and Table 2 in page 47 of the specification as-filed).

	However, there is insufficient written description in the specification as-filed of the claimed Fc-containing molecule.  

    	The claims recite a genus of Fc-containing molecule comprising two or more amino acid substitutions within the Fc, wherein the Fc comprises a S239D and V264D substitutions, wherein the Fc comprises an amino acid sequences at least 95% identical to SEQ ID NO:1 or SEQ ID NO:5 and, wherein the Fc-containing molecule comprises N-linked glycosylation at position 297, and wherein greater than 40% of the Fc-containing molecules comprise mature N-linked glycosylation. Thus, the scope of the claims includes numerous structural variants including single substitution or combination substitutions (e.g. at least 90% or 95% identical to SEQ ID NOs: 1 or 5 – amino acid sequence of the Fc region of human IgG1 and human IgG2, respectivley), and the genus is highly variable because a significant number of structural differences between genus members are permitted.  The specification does not describe the structure for substitution variants other than the examples discussed above.  The specification does not describe the particular physical or chemical characteristics for mutations that can be made in these recited positions and their correlations between the structures of the Fc-containing molecule and the features of mature or immature N-linked glycosylation recited in claims 34-43.  

	The specification discloses that crystal structure of IgG2 suggested that amino acid residues S239, V264, D265, and F296 in the Fc region of IgG2 can be substituted with particular amino acid resides (e.g. S239D) for improved glycosylation (e.g. see [00279] and Table 2 in page 47 of the specification as-filed). However, the specification has not provided a sufficient description showing possession of the necessary functional characteristics coupled with a known or disclosed correlation between features (e.g. percentage of mature or immature N-glycosylation that correlates with improved glycosylation) and the structures of the Fc-containing molecule, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the genus of the protein broadly encompassed by the claimed invention.
Novozymes A/S et al. v. Dupont Nutrition Biosciences APS et al., 2013 WL3779376, Case No. 2012-1433, C.A.Fed. (Wis.), the court states: 
“The effects of any given mutation or combination of mutations in a variant can differ depending on the position(s) modified and the specific mutation implemented at each position. Some mutations may have no discernible effect on enzyme function, somemay lead to varying degrees of instability or functional impairment, and some may actually improve enzyme activity or impart other desirable properties, such as improved stability at high temperatures.”  Page 5. 
      	A skilled artisan cannot, as one can do with a fully described genus, visualize or recognize the identity of the members of the genus that exhibit the functional properties as recited.

      	It does not appear based upon the disclosure of Fc variants having specific amino acid substitutions in specific positions (e.g. S239D and V264D) alone that Applicant was in possession of the necessary common attributes or features of the elements possessed by the members of the genus in view of the limited number of species disclosed and the extensive variation permitted within the genus of Fc-containing polypeptides.

    	“Adequate written description requires a precise definition, such as by structure, formula, chemical name or physical properties, not a mere wish or plan for obtaining the claimed chemical invention.” Regents of the University of California v. Eli Lilly and Co. 43 USPQ2d 1398 (Fed. Cir. 1997).

     	The disclosure must allow one skilled in the art to visualize or recognize the identity of the subject matter of the claims.  Id. 43 USPQ2d at 1406.  
   
In the absence of disclosure of relevant, identifying characteristics of the Fc-containing molecule, there is insufficient written disclosure under 35 U.S.C. 112, first paragraph.

        	Therefore, there is insufficient written description for genera of  Fc-containing molecule comprising one or more amino acid substitutions, broadly encompassed by the claimed 

	Applicant’s arguments have been fully considered but have not been found persuasive.

	Applicant point to the Written Description Training Materials, Revision 1.  Applicant argues that the specification describes the proteins comprising amino acid of SEQ ID NOs: 1 and 5 in paragraphs [0083] and [0088].  Applicant asserts one of ordinary skill in the art would be able to compare a given sequence with SEQ ID NO:1 and 5.  Applicant states: “the Fc structure or the surrounding4 Appln No. 14/916,993 Docket No. A-1859-US-PCTResponse to Final Office Action Dated February 27, 2020protein residues will affect the accessibility of glycan processing machinery. The crystal structure suggests four residues that may be critically involved for stabilization of the core N- acetylglucosamine and accessibility of glycosylation enzymes. The double mutations of S239D/V264D was shown to decrease the immature M5 levels (see paragraph [00281] and Figure 3) and immature GO and GOF levels (see Figure 6), which maintained the effect, even by differences in the culture/expression systems. As such, Applicants have taught the claimed invention with sufficient written description such that one of skill in the art could understand the claimed invention and that the Applicants were in possession of the claimed invention at the time of filing. As such, Applicants believe to have properly described the invention and respectfully request withdrawal of this rejection”. As such, applicant asserts that the rejection should be withdrawn.

 	This is not found persuasive for following reasons:

Contrary to applicant’s arguments, the problem here remains to be that the breath of the claims read on additional amino acid substitutions (in addition to S239D and V264D) at any positions in SEQ ID NOs:1 (250 amino acid residue) or 5 (246 amino acid residues) with any amino acid residues to achieve the 95% sequence identity.  Yet the specification fails to provide a disclosure of which particular amino acids of the SEQ ID NOs: 1 or 5 can be altered so that the specificity and functional properties of N-linked glycosylation at position 297 and greater than 40% of the Fc-containing molecules comprise mature N-linked glycosylation are maintained.  



Contrary to applicant’s reliance upon the disclosure SEQ ID NOs: 1 and 5 to support 95% identical language, note that while the specification discloses a starting point for screening or testing an Fc variant having the claimed N-linked glycosylation, the instant disclosure does not set forth sufficient procedures that will necessarily lead to discovery for such a Fc variant.  For example, the specification discloses that crystal structure of IgG2 suggested that amino acid residues S239, V264, D265, and F296 in the Fc region of IgG2 can be substituted with particular amino acid resides (e.g. S239D) for improved glycosylation (e.g. see [00279] and Table 2 in page 47 of the specification as-filed).  The specification fails to discloses which other amino acid residues in the Fc region can be mutated for improved glycosylation.  

The specification has not provided a sufficient description showing possession of the necessary functional characteristics coupled with a known or disclosed correlation between features (e.g. percentage of mature or immature N-glycosylation that correlates with improved glycosylation) and the structures of the Fc-containing molecule, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the genus of the protein broadly encompassed by the claimed invention.
In Novozymes A/S et al. v. Dupont Nutrition Biosciences APS et al., 2013 WL3779376, Case No. 2012-1433, C.A.Fed. (Wis.), the court states: 
“The effects of any given mutation or combination of mutations in a variant can differ depending on the position(s) modified and the specific mutation implemented at each position. Some mutations may have no discernible effect on enzyme function, somemay lead to varying degrees of instability or functional impairment, and some may actually improve enzyme activity or impart other desirable properties, such as improved stability at high temperatures.”  Page 5. 


      	It does not appear based upon the disclosure of Fc variants having specific amino acid substitutions in specific positions (e.g. S239D) alone that Applicant was in possession of the necessary common attributes or features of the elements possessed by the members of the genus in view of the limited number of species disclosed and the extensive variation permitted within the genus of Fc-containing polypeptides.

    	“Adequate written description requires a precise definition, such as by structure, formula, chemical name or physical properties, not a mere wish or plan for obtaining the claimed chemical invention.” Regents of the University of California v. Eli Lilly and Co. 43 USPQ2d 1398 (Fed. Cir. 1997).

        	Therefore, there is insufficient written description for genera of  Fc-containing molecule, broadly encompassed by the claimed invention, other than Fc variant structurally defined by the description in the specification as filed under the written description provision of 35 USC 112, first paragraph.

	As such, applicant’s arguments have not been found persuasive.

5.	No claim is allowed.

6.	The claimed Fc-containing molecule comprising amino acid substitutions S239D and V264D is free of the prior art.

7.	All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper) and all claims could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114. Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing 

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
 
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHUN DAHLE whose telephone number is (571)272-8142.  The examiner can normally be reached on Mon-Fri 6:30am-4:00pm.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel E Kolker can be reached on 571-272-3181.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.









Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHUN W DAHLE/Primary Examiner, Art Unit 1644